Name: Commission Regulation (EEC) No 427/85 of 20 February 1985 re-establishing the levying of customs duties on footwear, other, falling within subheading 64.02 B and originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 2 . 85 Official Journal of the European Communities No L 51 /25 COMMISSION REGULATION (EEC) No 427/85 of 20 February 1985 re-establishing the levying of customs duties on footwear, other, falling within subheading 64.02 B and originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply Whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Thailand, HAS ADOPTED THIS REGULATION : Article 1 As from 24 February 1985, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3562/84, shall be re-established on imports into the Community of the following products origi ­ nating in Thailand : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regula ­ tion , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; whereas, as provided for in Article 1 1 of that Regulation , as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the coun ­ tries and territories concerned may at any time be re-established ; Whereas, in the case of footwear, other, falling within subheading 64.02 B, the individual ceiling was fixed at 1 785 000 ECU ; whereas, on 18 February 1985, imports of these products into the Community origi ­ nating in Thailand, reached that ceiling after being charged thereagainst ; CCT heading No Description 64.02 (NIMEXE code 64.02-60, 61 , 69 , 99) Footwear with outer soles of leather or composition leather, footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial - plastic material : B. Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 February 1985 . For the Commission COCKFIELD Vice-President (') OJ No L 338 , 27 . 12 . 1984, p. 1 .